PER CURIAM.
While the final argument of defendant’s counsel was egregiously improper, we find that the plaintiff specifically waived the right to a mistrial on that ground below and therefore may not insist upon the issue on appeal. Diaz v. Rodriguez, 384 So.2d 906 (Fla. 3d DCA 1980); 3 Fla.Jur.2d Appellate Review § 292 (1978); see State v, Cumbie, 380 So.2d 1031 (Fla.1980). The other points raised present no error.
AFFIRMED.
GLICKSTEIN, J., and SCHWARTZ, ALAN R., Associate Judge, concur.
LETTS, C. J., dissents with opinion.